Filed 5/27/21 P. v. Downey CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078197

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD255514)

 NEIL EDWARD DOWNEY,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Peter C. Deddeh, Judge. Affirmed.
         John Derrick, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Matthew Rodriguez, Acting Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Julie L. Garland, Assistant Attorney General,
Michael Pulos, Lynne G. McGinnis, and Teresa Torreblanca, Deputy
Attorneys General, for Plaintiff and Respondent.
      In 2017, Neil Downey pleaded guilty to voluntary manslaughter and

admitted a gang allegation (Pen. Code,1 § 192) as part of a plea agreement.
      A murder charge was dismissed, and the parties stipulated to a 21-year
sentence for Downey.
      In 2019, Downey filed a pro. per. petition for resentencing under
section 1170.95. The trial court appointed counsel and received briefing from
the parties. Ultimately, the court denied the petition because Downey was
not eligible for relief since he was convicted of manslaughter and not murder.
      Downey filed a timely notice of appeal.
      Downey contends he is entitled to relief under section 1170.95, even
though the statute expressly applies to persons convicted of first- or second-
degree murder. Appellate counsel candidly concedes all of the opinions of the
courts of appeal, including this court, have squarely rejected all of his
arguments and the Supreme Court has declined to grant review in any of
those cases. Counsel admits the arguments that are repeated in this case are
being made to preserve the issues for review or possibly federal habeas
corpus proceedings.
      We will reject Downey’s arguments for including persons convicted of

manslaughter within the ambit of section 1170.95 relief.2
                                 DISCUSSION
      Senate Bill No. 1437 “was enacted ‘to amend the felony murder rule
and the natural and probable consequences doctrine, as it relates to murder,



1     All further statutory references are to the Penal Code.

2     The facts of the underlying offense are not relevant to the analysis of
the issues raised by this appeal. Accordingly, we will omit the traditional
statement of facts.

                                        2
to ensure that murder liability is not imposed on a person who is not the
actual killer, did not act with the intent to kill, or was not a major participant
in the underlying felony who acted with reckless indifference to human life.’ ”
(People v. Martinez (2019) 31 Cal.App.5th 719, 723 (Martinez).)
      Section 1170.95 was created to permit defendants convicted of felony
murder or murder under a natural and probable consequences theory to file a
petition for resentencing to have the murder conviction vacated and to be
resentenced on any remaining counts. (§ 1170.95, subd. (a).)
      The beginning point of the analysis of Senate Bill No. 1437 is that the
defendant must have been convicted of murder or by plea in a case
prosecuted on a felony murder or natural consequences theory. (Martinez,
supra, 31 Cal.App.5th at p. 723.) In this case Downey was not convicted of
murder, and his conviction did not arise from an offense where malice is an
element of the crime. Thus, Downey is not a person aggrieved by the former
methods of proving malice that the Legislature has now rejected.
      The arguments that the statute applies to persons convicted of
manslaughter after being charged with murder or that failure to apply the
statute to manslaughter convictions would violate equal protection have been
soundly rejected by the courts of appeal, including the following cases:
(1) People v. Harris (2021) 60 Cal.App.5th 557, 565-571 [Fourth Appellate
District, Division Two]; (2) People v. Sanchez (2020) 48 Cal.App.5th 914, 916,
918-921 [Fourth Appellate District, Division Two]; (3) People v. Paige (2020)
51 Cal.App.5th 194, 197-198 [First Appellate District, Division Two];
(4) People v. Turner (2020) 45 Cal.App.5th 428, 435-439 (Turner) [Fourth
Appellate District, Division One]; (5) People v. Flores (2020) 44 Cal.App.5th
985, 992-997 [Fourth Appellate District, Division One]; and (6) People v.




                                        3
Cervantes (2020) 44 Cal.App.5th 884, 887-888 [Second Appellate District,
Division Six].
      We have reviewed the cases listed above, all of which have rejected all
of Downey’s arguments. We agree with the analysis in each of the cases.
      In Turner, supra, 45 Cal.App.5th at pages 435 through 439, this court
analyzed the arguments that are now presented in this appeal. We carefully
considered the same arguments and found them to not be persuasive. We
continue to hold to the views we expressed in Turner. For the reasons set
forth in Turner, we once again hold that a person convicted by plea of
voluntary manslaughter is not eligible for resentencing under
section 1170.95. We further hold that denial of eligibility for relief to persons
convicted of voluntary manslaughter does not violate equal protection.
                                DISPOSITION
      The order denying Downey’s petition for resentencing under
section 1170.95 is affirmed.




                                                       HUFFMAN, Acting P. J.

WE CONCUR:




IRION, J.




GUERRERO, J.




                                        4